Citation Nr: 1421953	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserve - MGIB-SR).

2.  Entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)).

3.  Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

4.  Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill - MGIB).

5.  Entitlement to educational assistance benefits under Chapter 32, Title 38, United States Code Veterans' Educational Assistance Program (VEAP).  

[The issues of entitlement to service connection for rheumatoid arthritis of the hands and knees, chronic fatigue syndrome, neurological symptoms (left arm tremble), and hair loss are the subject of a separate decision.]
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from May 21, 1984, to August 9, 1984, and from September 12, 1990, to March 17, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) education processing center in Atlanta, Georgia.  

In his January 2011 notice of disagreement, the Veteran said that he was also disagreeing with the denial of entitlement to education benefits under the Montgomery G.I. Bill (MGIB or Chapter 30) program and the Veterans' Educational Assistance Program (VEAP or Chapter 32), in addition to the Chapter 1606, Chapter 1607, and Chapter 33 programs.  However, the RO failed to address the claim for educational assistance under those additional programs.  Nevertheless, in his written statements and hearing testimony, the Veteran has continuously referred to his claim as one for educational assistance benefits, without identifying the program under which he believes he is entitled.  Under these particular circumstances, the Board finds that the Veteran's claim must be considered under the other two programs as well, because, as raised by the Veteran, entitlement under the various educational assistance programs is expressed as a different theory of
entitlement, rather than as a different claim.  Therefore, the Board finds that entitlement under the Chapter 30 and Chapter 32 programs is also before the Board.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim); see also Roebuck v. Nicholson, 20 Vet. App. 307   (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  For clarity, they have been divided into separate issues, as set forth on the title page of this decision.  

The claims for educational assistance under Chapter 1606 (MGIB-SR), Chapter 1607 (REAP), and Chapter 33 (Post-9/11 GI Bill) are addressed in the following decision.  The remaining claims for educational assistance under Chapter 30 (MGIB) and Chapter 32 (VEAP) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is no longer in the Selected Reserve, and he was not discharged because his unit was deactivated, nor was he separated from service due to disability.  

2.  The Veteran did not serve on active duty after September 10, 2001, in support of a contingency operation for 90 consecutive days.

3.  The Veteran did not serve on active duty after September 10, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserve - MGIB-SR) have not been met.  10 U.S.C.A. §§ 16132, 16133 (2013); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2013).  
2.  The criteria for entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (REAP) have not been met.  10 U.S.C.A. § 16163 (West Supp. 2013).

3.  The criteria for entitlement to educational assistance benefits under Chapter 33, Title 18, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3311(West Supp. 2013); 38 C.F.R. §§ 21.9500 , 21.9505, 21.9520 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The Veteran states that he was in the Reserves for 21 consecutive years, from May 1982 to December 2002.  He states that, during that time, he signed three six-year contracts and one three-year contract, and each contract came with educational benefits and a bonus.  He stated that he was under the impression that his educational benefits would allow him to attend school up to 10 years after he retired.  He states that, while he was in the Reserves, he was working at a demanding full-time job, attending his weekend drills, and helping to raise his family.  He states that it was not possible for him to attend school during that time period, due to these obligations.  He contends that he thought his educational assistance benefits would be available to use after he retired.  In addition, he states that after Operation Desert Storm in 1990, he acquired an illness which seems to be chronic fatigue syndrome, which he has had for about 20 years now.  He feels that with his 21 years of service, he should be entitled to his educational assistance benefits.  He also feels that he was not given adequate notice of the time limits for use of his educational assistance.  He said that if he had known, he would have used the benefits earlier.  He reiterated that he thought that he had 10 years from the date he retired to use his education benefits.  

Chapter 1606 (MGIB-SR) 

Educational benefits are available to qualifying members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  See 10 U.S.C.A. § 16132.  Notably, the determination of an individual's eligibility for Chapter 1606 benefits, as to military service, is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2013).  Here, the Department of Defense (DoD) verified that the Veteran had been eligible for 36 months of entitlement effective March 6, 1988, to use before March 6, 1998.  However, he is not currently eligible for Chapter 1606 educational assistance, which, in general, ends on the date the individual is separated from the Selected Reserve, except that he may finish a term in which he is already enrolled.  10 U.S.C.A. §§  16131(a), 16133(a); 38 C.F.R. § 21.7550(a).  The few exceptions to this provision are not applicable under the facts of this case.  The Veteran was not discharged because his unit was deactivated.  10 U.S.C.A. §  16133(b)(1)(B); 38 C.F.R. § 21.7550(e).  He was not separated from service due to disability.  10 U.S.C.A. §  16133(b)(1)(B); 38 C.F.R. § 21.7550(d).  In this regard, although the Veteran states that he has had chronic fatigue syndrome ever since he was in the Persian Gulf in 1990, he was not discharged from service due to such condition, even if service connection were to be granted for the condition.  

At his hearing, the Veteran testified that he had a claim pending for service connection for chronic fatigue syndrome, which he states prevented him from attending school.  However, although, under certain circumstances, a reservist may be granted an extension of the delimiting date if prevented from pursuing a program of education within the delimiting period, due to disability incurred in service, the extended period of eligibility ends when the reservist is separated from the selected reserve.  10 U.S.C.A. §  16133(b)(3); 38 C.F.R. §  21.7551(c).  Thus, even if service connection were to be granted, he would not be entitled on this basis.  Therefore, the Veteran is not entitled to educational assistance benefits under the MGIB-SR.  

Chapter 1607 (REAP)

The REAP program [Chapter 1607 of Title 10 of the United States Code] provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163.  Unfortunately, the record does not show, nor does the Veteran assert, that he served on active duty on or after September 11, 2001.  Although he was still in the Reserves until December 2002, because he did not have any active service after September 11, 2001, he is not entitled to benefits under REAP as a matter of law.

Chapter 33 (Post-9/11 GI Bill) 

Chapter 33 education benefits are also provided for individuals who served on active duty after September 10, 2001.  See 38 U.S.C.A. § 3311 , Pub. L. No. 110-252; 38 C.F.R. §§ 21.9500 , 21.9505, 21.9520.  Again, there is no evidence, or contention, that the Veteran had active service after September 10, 2001.  Thus, the Veteran's claim for educational benefits under Chapter 33 must also be denied as a matter of law.

Under certain circumstances, a statutory filing period may be equitably tolled.  See Santana-Venegas v. Principi, 314 F.3d 1293 (Fed.Cir. 2002).  The first is where the claimant actively pursued his claim, but it was defective; such has not been alleged or shown in this case.  Id.  The other is where the claimant has been "induced or tricked" by, in this case, VA's, misconduct into allowing a deadline to pass.  Id.  Here, no misconduct on the part of VA has been indicated.  Equitable tolling has also been expanded to apply where the claimant's "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Barrett v. Principi, 363 F.3d 1316 (2004).  No allegations or indications of such mental incapacity have been advanced.  

The Board sympathizes with the Veteran's situation concerning educational assistance, and his inability to have participated in the Chapter 1606 program during the time period allowed by law.  Unfortunately, however, as discussed above, the law clearly establishes the eligibility criteria for educational assistance benefits, notwithstanding incomplete or even erroneous information.  Indeed, VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law, including time limits, a claimant is not entitled to the benefit, regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) is denied.

Entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (REAP) is denied.

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.


REMAND

The Veteran states that he was in the Reserves for 21 consecutive years, from May 1982 to December 2002.  He states that, during this time, he signed three six-year contracts and one three-year contract, and each contract came with educational benefits and a bonus.  As noted above, he is not entitled to educational assistance under the Chapter 1606, Chapter 1607, or Chapter 33 programs.  However, he also claims entitlement to under the Chapter 32 and Chapter 30 programs.  The RO has not previously considered his claim for educational assistance under these programs, and must do so, in the first instance, before such can be considered by the Board.  As discussed above in the INTRODUCTION, because the Veteran raised the issues as to those specific programs, and because all of his arguments have focused on his belief that he is entitled to educational assistance, without identifying the program under which he believes he is entitled, the Board finds that in this case, the claim is for educational assistance, based on different theories of entitlement, rather than a separate claim, and, as such, REMAND, rather than referral of the issues is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Develop the Chapter 32 (VEAP) and Chapter 30 (MGIB) aspects of the Veteran's education claim.  In this regard, the Veteran served on active duty from May 21, 1984, to August 9, 1984, with another period of active duty in excess of 180 days, from September 12, 1990, to March 17, 1991.  

2.  Thereafter, adjudicate the claims of entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) and entitlement to educational assistance benefits under Chapter 32, Title 38, United States Code (VEAP).  Furnish the Veteran and his representative a supplemental statement of the case and allow them the requisite time period to respond before processing this matter for return to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


